t c memo united_states tax_court sita g and mangalore krishna petitioners v commissioner of internal revenue respondent docket no filed date sita g krishna and mangalore krishna pro sese mary ann amodeo and steven d tillem for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an addition_to_tax pursuant to sec_6651 of dollar_figure unless otherwise indicated all section and code references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are as follows whether petitioners are entitled to deduct certain expenses related to petitioner's medical practice that were not claimed on petitioners' return whether petitioners are liable for the self-employment_tax pursuant to sec_1401 in the amount of dollar_figure whether petitioners are entitled to a rental loss deduction in the amount of dollar_figure and whether petitioners are entitled to itemized_deductions in the amount of dollar_figure findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case in the notice_of_deficiency respondent determined that petitioners had unreported income from certain sources in the amount of dollar_figure at the calendar call in the instant case petitioner mangalore g krishna stated we don't have any objections to the amounts in question as far as the income accordingly we consider the unreported income amounts to have been conceded additionally in the notice_of_deficiency respondent determined that petitioners were liable for an addition_to_tax pursuant to sec_6651 for failure_to_file timely their income_tax return at trial petitioner sita g krishna conceded the sec_6651 addition_to_tax respondent conceded that petitioners are entitled to a withholding_tax credit in the amount of dollar_figure which was not included in the notice_of_deficiency at the time they filed their petition in the instant case petitioners resided in staten island new york petitioner sita g krishna petitioner is a medical doctor during taxable_year petitioners received additional income in the amount of dollar_figure that they failed to report on their federal_income_tax return petitioners filed their federal_income_tax return for taxable_year on date opinion the first issue we must decide is whether petitioners are entitled to deduct certain expenses related to petitioner's medical practice that were not claimed on petitioners' return at trial petitioner testified that she conducted a private medical practice pincite victory boulevard the property at that location was included as a rental property on petitioners' schedule e on their return petitioners claimed no schedule c deductions related to petitioner's medical practice at trial however petitioners sought deductions for certain expenses related to petitioner's medical practice taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see 43_tc_824 sec_6001 sec_1_6001-1 income_tax regs additionally a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs at trial petitioners introduced no evidence to substantiate the amount or the purpose of the deductions that they claimed consequently we conclude that petitioners have not met their burden of substantiating the amount and purpose of the deductions claimed rule a the next issue to be decided is whether petitioners are liable for the self-employment_tax pursuant to sec_1401 in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner's unreported income in the amount of dollar_figure constituted earnings from self-employment that were subject_to the self-employment_tax in the amount of dollar_figure petitioners bear the burden of proving that respondent's determination is erroneous rule a in their reply brief petitioners argue that petitioner's earnings are not subject_to the self-employment_tax for purposes of the self-employment_tax the term net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by such individual reduced by inter alia the deductions attributable to such trade_or_business sec_1402 relying on the sources of petitioner's earnings set forth in the notice_of_deficiency petitioners contend that petitioner was not self-employed we conclude however that petitioners have not established that petitioner's earnings were not net_earnings_from_self-employment within the meaning of sec_1402 and therefore have not met their burden_of_proof rule a accordingly we sustain respondent's determination of the self-employment_tax in the amount of dollar_figure finally in the notice_of_deficiency after including unreported income in the amount of dollar_figure in petitioners' gross_income and allowing a self-employment_tax deduction in the amount of dollar_figure respondent made computational adjustments to the amounts allowed for deductions for passive_activity_losses from rental real_estate and for itemized_deductions as a result respondent determined that petitioners' rental loss should be disallowed to the extent of dollar_figure and that petitioners' itemized_deductions should be disallowed to the extent of dollar_figure as petitioners conceded that they have additional income in the amount of dollar_figure and petitioners are entitled to a self- employment_tax deduction in the amount of dollar_figure pursuant to sec_164 respondent's computational adjustments to the amounts allowed for deductions for passive_activity_losses from rental real_estate and for itemized_deductions must be sustained we have considered all of petitioners' remaining arguments and find them to be without merit to reflect the foregoing decision will be entered under rule
